Name: Commission Regulation (EEC) No 1588/92 of 22 June 1992 amending Regulation (EEC) No 1117/92 on the improvement of the quality of milk in Spain, Ireland, Northern Ireland and Portugal
 Type: Regulation
 Subject Matter: production;  Europe;  regions of EU Member States;  processed agricultural produce
 Date Published: nan

 23 . 6. 92 Official Journal of the European Communities No L 168/15 COMMISSION REGULATION (EEC) No 1588/92 of 22 June 1992 amending Regulation (EEC) No 1117/92 on the improvement of the quality of milk in Spain, Ireland, Northern Ireland and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1374/92 (2), and in particular Article 4 thereof, Whereas Articles 3 and 5 of Commission Regulation (EEC) No 1117/92 of 30 April 1992 on the improvement of the quality of milk in Spain, Ireland, Northern Ireland and Portugal (3) set respectively the dates before which interested parties were to transmit their proposals to the competent authority of the Member State concerned and the competent authority is to compile and transmit to the Commission a list of these proposals ; whereas these dates must be put back by one month in order to give inter ­ ested parties time to formulate their proposals more adequately ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1117/92 is amended as follows : 1 . in the second subparagraph of Article 3 ( 1 ) the date of 4 1 June 1992' is replaced by '1 July 1992' ; 2. in Article 5 ( 1 ) the date of '1 July 1992' is replaced by '1 August 1992'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 131 , 26. 5. 1977, p. 6. (2) OJ No L 147, 29 . 5. 1992, p. 3 . 0 OJ No L 117, 1 . 5 . 1992, p. 85.